Citation Nr: 0214792	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  94-36 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss on an extraschedular basis.



REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States 



INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945.



FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim, and all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The service-connected bilateral hearing loss is not 
manifested by an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

An evaluation in excess of 40 percent for bilateral hearing 
loss on an extraschedular basis is not warranted. 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.321(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (hereafter VCAA),  
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims. Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO notified the appellant of the 
relevant legal criteria and the evidence necessary to 
substantiate his claim in a statement of the case and 
supplemental statements of the case. Further, remands by the 
Board in April and October 1999 advised the veteran of the 
information he needed to provide and what action VA would 
undertake. Accordingly, the Board finds that the notification 
requirements of the VCAA, as defined in Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002) have been satisfied.   

In the remands of April and October 1999, the Board 
requested that the veteran provide information concerning 
his discharge from his career as a teacher for Princeton 
City Schools, including any information concerning evidence 
showing that his hearing loss was a factor in his inability 
to continue employment as a teacher. No response from the 
veteran has been forthcoming. In addition, as discussed 
below, the case was referred to the Director of the VA 
Compensation and Pension Service for a determination as to 
whether an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities was warranted 
pursuant to 38 C.F.R. § 3.321. The Board finds that further 
development is not warranted.  

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Criteria

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


Analysis  

The Board notes that the veteran has argued that his hearing 
loss has affected his employment and pension, resulting in a 
loss in earning capacity totaling approximately $700 a month, 
raising a claim for an extraschedular evaluation. In a 
decision in April 1999, the Board found the veteran had level 
IV hearing in the right ear and level VI hearing in the left 
ear, and therefore concluded the schedular criteria for an 
evaluation in excess of 40 percent for bilateral hearing loss 
had not been met.

In the remand of October 1999, the Board was of the opinion 
that given the nature of the veteran's career, hearing loss 
constitutes a deficit which could cause marked interference 
with employment.  Accordingly, the Board found that the case 
should be forwarded the Director of the VA Compensation and 
Pension Service for consideration of the assignment of an 
extraschedular rating. 

Both in April and in October 1999, the Board also requested 
that the veteran provide information concerning his discharge 
from his career as a teacher for Princeton City Schools, 
including any information concerning evidence showing that 
his hearing loss was a factor in his inability to continue 
employment as a teacher. No reply from the veteran, however, 
was received. 

An opinion was provided by the Director of the VA 
Compensation and Pension Service in September 2000. It was 
noted that the veteran had retired as a school teacher in 
1978 at the age of 56. He had claimed he could have worked 
for 5 more years but for the service-connected bilateral 
hearing loss. His claim for an increased rating for bilateral 
hearing loss was submitted 8 years after his retirement. The 
opinion further comments that evidence to indicate that 
hearing loss was the reason for his retirement had not been 
submitted. The conclusion was that an extraschedular 
evaluation was not in order.

A claim without supporting evidence has minimal probative 
value. The failure of the veteran to provide the requested 
information and evidence to support his claim leaves the 
Board no basis to disagree with determination reached by the 
C&P Director in September 2000. Without evidence of any kind 
to show that the service-connected bilateral hearing loss 
involves an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards, an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted. The evidence is not so evenly 
balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107.



ORDER

An evaluation in excess of 40 percent for bilateral hearing 
loss on an extraschedular basis is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

